Title: To James Madison from Valentin de Foronda, 18 July 1807
From: Foronda, Valentin de
To: Madison, James



Muy Seňor mio:
Philadelphia Julio 18. de 1807.

En consequencia de la apreciable carta de V. S. del 15. del corriente he remitido á John Beekman Esqr. Navy Agent at New York el pasaporte en los terminos que se desea.
Celebro tener este ocasíon de complacer á V. S. y me alegraré de que se me proporciónará nuevos motivos de poder servir de algo a estos Estados.  Dios gue. á V. S. ms. as.  B. L. M. de V. S. su mas atento Servidor

Valentin de Foronda

